Name: Council Implementing Decision (CFSP) 2015/337 of 2 March 2015 implementing Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision_IMPL
 Subject Matter: international affairs;  defence;  criminal law;  Africa;  international trade
 Date Published: 2015-03-03

 3.3.2015 EN Official Journal of the European Union L 58/81 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/337 of 2 March 2015 implementing Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (1), and in particular Article 7 thereof, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP. (2) On 19 December 2014, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolutions 751 (1992) and 1907 (2009), deleted one person from the list of persons subject to the restrictive measures set out in paragraphs 1, 3 and 7 of Security Council Resolution 1844 (2008). (3) Annex I to Decision 2010/231/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2010/231/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 105, 27.4.2010, p. 17. ANNEX The entry in Annex I to Decision 2010/231/CFSP for the following person is deleted: Mohamed SA'ID